                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


In the Matter of the Complaint of                     )
BRANSON DUCK VEHICLES, LLC as                         )
Owner and; RIPLEY ENTERTAINMENT,                      )       Consolidated
INC., as Owner pro hoc vice of the STRETCH            )       Case Nos. 6:18-cv-03339-MDH
DUCK 07 for Exoneration from or Limitation            )       6:19-cv-05006-MDH
Of Liability                                          )
                                                      )


                                              ORDER

       Before the Court is limitation plaintiffs Branson Duck Vehicles, LLC and Ripley

Entertainment, Inc.’s Motion to Stay Dissolution of Injunction issued on November 30, 2018

pending Appeal. (Doc. 315). Plaintiffs’ motion requests the Court enter an order staying

dissolution of the Injunction pursuant to Fed. R. Civ. P. 62 pending the Eighth Circuit’s resolution

of the pending appeal.

       On November 27, 2019, the Court entered an Order dismissing this case for lack of

jurisdiction. (Doc. 311). On December 2, 2019, Branson Duck Vehicles and Ripley Entertainment

filed their Notice of Appeal and their instant motion seeking a stay pending their appeal.1

Claimants Joseph and William Strecker, the only remaining claimants in this action, have filed an

opposition to the motion to stay. (Doc. 320).2

       After careful review of the arguments presented by the parties, the Court DENIES the

motion to stay. While the Court believes it has authority to grant this motion, despite the Streckers’



1
  Limitation plaintiff Ride the Ducks International, LLC has not filed an appeal. See Case No. 19-
cv-05006, which has been consolidated with this case.
2
  The “former claimants” who have resolved and dismissed their claims against Ripley have filed
a response stating, to the extent any argument is made to stay their claims against the non-Ripley
defendants based on any pending crossclaims, they join in the Streckers’ opposition. (Doc. 321)



         Case 6:18-cv-03339-MDH Document 347 Filed 01/07/20 Page 1 of 2
argument to the contrary, the Court does not find the Limitation Plaintiffs have proved the

necessary factors to invoke such an extraordinary remedy.          For a stay pending appeal the

Limitation Plaintiffs must show: “they are likely to succeed on the merits, (2) they will suffer

irreparable injury unless the stay is granted, (3) no substantial harm will come to other interested

parties, and (4) the stay will do no harm to the public interest.”     See Arkansas Peace Ctr. v.

Arkansas Dep't of Pollution Control, 992 F.2d 145, 147 (8th Cir. 1993).

       After weighing these factors, the Court finds the Limitation Plaintiffs cannot meet this

burden and a stay pending appeal is not warranted. At a minimum, the Limitation Plaintiffs cannot

establish that they will suffer “irreparable injury” if the stay is not granted. The Streckers’ claim

was the only remaining claim in this limitation of liability case and it is a wrongful death lawsuit

pending in the Circuit Court of Stone County, Missouri. Further, there is a public interest in having

these claims resolved and not stayed pending what could potentially be a lengthy appeal. Finally,

this Court held that jurisdiction does not exist based on binding Eighth Circuit law and therefore

does not find the Limitation Plaintiffs have met the burden to show the likelihood of success on

the merits on appeal.

       Accordingly, the Court DENIES the motion to stay pending appeal.


IT IS SO ORDERED.

Date: January 7, 2020                                  /s/ Douglas Harpool_______________
                                                      DOUGLAS HARPOOL
                                                      UNITED STATES DISTRICT JUDGE




                                                 2

         Case 6:18-cv-03339-MDH Document 347 Filed 01/07/20 Page 2 of 2
